Citation Nr: 0205101	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, characterized as a generalized 
anxiety/panic disorder.

5.  Entitlement to a total disability rating due to 
individual unemployability as a result of service connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought. The 
veteran had active service from December 1963 to July 1967. 


REMAND

In a May 14, 1999 Board decision, the Board denied the 
veteran's claims as listed in the title page of this remand.  
Subsequently, the veteran appealed the May 14, 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2001, pursuant to the Secretary's 
March 2001 unopposed Motion for Remand and to Stay 
Proceedings, in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126), the Court vacated and 
remanded the May 1999 Board decision.  At present, the 
veteran's case is once again before the Board for appellate 
review.

In this respect, per an April 2002 VA form 119 (Report of 
Contact), the veteran has additional oral arguments to 
present to the Board, and thus, he is requesting that he be 
allowed to present such arguments in a video conference 
hearing.





Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
video conference hearing before a member 
of the Board, to be held at the RO, as 
soon as is practicable.

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




